Citation Nr: 1625226	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to restoration of a 60 percent rating for tinea versicolor, to include whether the reduction was proper.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to January 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA) which reduced the evaluation for tinea versicolor from 60 percent disabling to 30 percent, effective November 1, 2012.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is in the Veteran's file.

In December 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence was received subsequent to the most recent supplemental statement of the case in February 2016.  The evidence is not pertinent to the issue being decided herein.  Thus, a remand for another SSOC is not necessary for this issue.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The reduction in the 60 percent rating assigned to the service-connected tinea versicolor was not supported by evidence demonstrating improvement in the disability at the time of the reduction. 


CONCLUSION OF LAW

The reduction of the rating for the service-connected for tinea versicolor from 60 percent to 30 percent, effective November 1, 2012, was improper and the 60 percent rating is restored.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.71a, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

To properly reduce a disability rating, VA must meet both procedural and substantive benchmarks. 

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In an April 2010 rating decision and notice letter dated the same month, the RO informed the Veteran of the proposal to reduce the disability rating assigned for her service-connected tinea versicolor from 60 percent to 30 percent, which would reduce her combined evaluation for all service-connected disabilities from 60 percent to 30 percent.  The Veteran was given a period of 60 days after that letter to submit evidence showing that the disability rating should not be reduced.  The Veteran was also provided written notice of the final action.  The reduction was effectuated in an August 2012 rating decision and notice letter dated the same month, and the effective date of the reduction, November 1, 2012, was provided.  

Therefore, the record indicates that the RO complied with the specific notice provisions applicable to rating reductions.  See 38 C.F.R. § 3.105(e).  

The critical question, then, becomes whether the reduction in rating was proper based on the evidence of record.  

As noted above, where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  The regulation provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413 (1993); also see Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work"); Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).  

By way of background, in May 2009, the Veteran submitted a claim for an increased rating for her service-connected tenia versicolor.  The Veteran was afforded a VA examination in September 2009.  In a November 2009 rating decision, the RO increased the Veteran's disability rating from noncompensable (zero) to 60 percent disabling.  Subsequently, the RO received a VA medical addendum in March 2010.  In an April 2010 rating decision, the RO proposed to reduce the Veteran's disability rating from 60 percent to 30 percent.  In August 2012, the RO issued the rating decision for reduction for the Veteran's service-connected tenia versicolor, effective November 1, 2012.  

The Veteran's tinea versicolor disability is rated under Diagnostic Code 7806.  Under this Diagnostic Code, a 30 percent rating is assigned when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A note to the criteria indicates that dermatitis or eczema is to be rated as disfigurement of the head, face or neck, or as scars, depending upon the predominant disability.  Id.

The Veteran was afforded a VA examination in September 2009.  The VA examiner noted that the Veteran's full body was examined and there was evidence of tinea versicolor.  The Veteran's face and scalp were clear.  There was hyperpigmented plaques on the Veteran's back, axilla and arms which were edged with fine scale.  Her feet were clear with no interdigit scaling, flaking or cracking and her nails, fingers and toes appeared normal.  It was found that the percentage of body affected was 25-30 percent and for an exposed body surface 0-50 percent was affected, depending on clothes.  No acne, alopecia or hyperhydrosis were noted.  

In the November 2009 rating decision, the RO noted that the increase in the Veteran's service-connected tinea versicolor from zero percent to 60 percent was due to the medical opinion provided in the September 2009 VA examination report.  The RO noted that upon examination, it was found that 25 to 30 percent of the Veteran's exposed body was affected with the service-connected skin condition.  In addition, 0 and 50 percent of the exposed body surface, depending on clothing, was found to be affected by the skin condition.  This served as a predicate for the increase in the Veteran's disability rating. 

In a subsequent medical addendum, dated in March 2010, the September 2009 VA examiner was asked to review the VA examination report and evaluate the exposed areas of the head, face, neck and hands only.  Upon review, the VA examiner stated that the percentage of the Veteran's body area of the head, face, neck and hand that was affected was 0 (zero) percent.  Based on the March 2010 VA medical addendum, the RO found in an April 2010 rating decision that the Veteran's percentage of body affected was 25 to 30 percent; hence, there was clear and unmistakable error for assigning a 60 percent disability rating.  The RO determined that a reduction of the evaluation for the Veteran's service-connected disability was warranted.  

The Board has compared the September 2009 VA examination report and the March 2010 VA medical addendum and finds that the medical record does not reflect that the Veteran's service-connected tinea versicolor establishes a sustained material improvement under the ordinary conditions of life to have warranted the reduction from 60 percent to 30 percent.  In this regard, the Board notes that the findings were relatively consistent.  There was no reexamination of the Veteran and no showing of even minimal improvement.  Clarification of, rather than improvement in, a disability is not the proper basis for a proposed reduction.  

In the absence of any other evidence showing an improvement in the Veteran's tinea versicolor disability, the Board finds that the probative evidence of record does not show a material improvement in the Veteran's skin condition sufficient to warrant a reduction of her 60 percent rating.  38 C.F.R. § 3.344(c).  The 60 percent rating is thus restored, and the claim is granted.  Given this full grant of the benefit sought on appeal, no further discussion of VA's duties to notify and assist is required.







ORDER

A reduction of the rating for the Veteran's tinea versicolor disability from 60 percent to 30 percent was not proper; the 60 percent rating is restored effective November 1, 2012.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


